Citation Nr: 1518005	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-11 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to higher ratings for degenerative disc disease, initially evaluated as 20 percent disabling from January 26, 2011 to October 16, 2013 and from March 18, 2014 to September 28, 2014; and as 40 percent disabling from April 1, 2015, forward.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1988 to June 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  That decision granted service connection for degenerative disc disease with an initial 20 percent rating.  However, since that time, the Veteran was granted temporary 100 percent ratings based on convalescence from October 17, 2013 to March 17, 2014, and from September 29, 2014 to March 31, 2015, with a 40 percent rating assigned from April 1, 2015. 

The Board notes that the Veteran requested a hearing before the Board by live videoconference on his April 2013 Substantive Appeal.  A request for a hearing may be withdrawn by an appellant at any time before the date of the hearing.  38 C.F.R. § 20.702(e).  Here, in February 2014, the Veteran, through his representative, withdrew his request for a hearing in writing, and the Board will therefore proceed to adjudicate his appeal.  Id.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal, and, as such, have been considered as part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran's claims file contains a letter from the Neuro Spine and Headache Pain Management Center signed by "Dr. S.M." and dated July 8, 2013.  In the letter, Dr. S.M. explains that the Veteran had undergone several different back treatment options, such as lumbar selective nerve root blocks, physical therapy, and aqua therapy, to manage his symptoms.  The letter also indicated the Veteran was scheduled for a spinal cord stimulator, which, if successful, would be followed with the permanent placement two weeks later.  Aside from the letter from Dr. S.M., there are no other treatment records from the Neuro Spine and Headache Pain Management Center associated with the Veteran's claims file. 

Next, the Veteran's virtual claims file contains a December 30, 2013 letter from the Veteran's neurosurgeon, "Dr. T.C."  In the letter, Dr. T.C. explains that he has treated the Veteran since 2006, to include two "major" back procedures in October 2013 and December 2013.  Dr. T.C. provided another letter on September 3, 2014, indicating the Veteran was scheduled for a lumbar laminotomy on September 17, 2014.  However, the private treatment records from Dr. T.C. associated with the claims file only consist of a few pages from December 2013 and a few pages from September 2014 through October 2014.  Because Dr. T.C. referenced treatment dating back to 2006, it appears that the treatment records associated with the claims file do not represent all treatment related to the Veteran's low back symptoms provided by Dr. T.C.  

It is important to have all the underlying treatment records - not just letters - because ratings for back conditions are based, in part, on range of motion or other symptomatology, and the letters merely summarize treatment without providing such specific information. 

The Board notes that the Veteran's most recent VA treatment records are from the Imperial Valley CBOC from December 2014 and from the San Diego VA Medical Center (VAMC) from January 2014.  Any updated VA treatment records should also be obtained on Remand.

Finally, the Veteran has not undergone VA examination in over two years and has had surgical procedures since that time.  It is necessary to provide him an examination to assess the current severity of his condition.

In sum, the RO must attempt to obtain and associate the outstanding private and VA treatment records identified above, and any other outstanding treatment records identified by the Veteran, and schedule him for an examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records, to include records from the Imperial Valley CBOC from December 2014 to the present and the San Diego VAMC from January 2014 to the present.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his back disability, as identified by the Veteran, to include:
* all records from the Neuro Spine and Headache Pain Management Center, and 
* all records from 2006 to the present from Dr. T.C.  
After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014); 38 C.F.R. § 3.159(c)(2014).

3.  Schedule the Veteran for a VA examination to assess his back condition, and this should include a neurological evaluation as well.

4.  Then, readjudicate the Veteran's claim on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

